Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1, 7, 10, 16 and 17 and added new claim 23 in the amendment filed on June 21, 2022.  The claims 1-9, 12-18, 20, 22 and 23 are considered allowable and claims 10-11 are rejected in this Office Action.


I.	Response to Arguments
Applicant’s amendment, filed June 21, 2022, has overcome the rejection of claims 1-18, 20 and 22 under 35 USC 112, second paragraph as being indefinite for lacking antecedent basis; the rejection of claim 7 under 35 USC 112, second paragraph as being indefinite for lacking antecedent basis; the rejection of claim 17 under 35 USC 112, second paragraph as being indefinite for having a broad range or limitation with a narrower range or limitation; the rejection of claims 1-3, 6-8, 12-16, 18, 20 and 22 under 35 103(a) as being unpatentable over Singh, et al. (WO 2016/087952) in view of Frucht, et al.  and the objection of claim 16 under 37 CFR 1.75(c) as being in improper form.  The above rejections and objection have been withdrawn.
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
III.	Rejection(s)
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,337,920.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Applicants claim 

    PNG
    media_image1.png
    396
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    634
    media_image2.png
    Greyscale

Determining the Scope and Content of the Issued Patent
Claim 1 of the issued patent claims 

    PNG
    media_image3.png
    341
    303
    media_image3.png
    Greyscale


Ascertaining the Differences Between the Instant Application and the Issued Patent
	The instant application claims an orally administrable gamma hydroxybutyrate drug composition but does not have at least two trigger pulses as seen in the issued patent’s claims.
Finding Prima Facie Obviousness
	The genus composition of the instant application encompasses the narrower genus compound of the patented claims 1-16.  The scope of the compounds in the patented claims 1-16 and the scope of the claims 10-11of the instant application overlap and include patented subject matter in the instant claims.  Therefore, one of ordinary skill in the art would be motivated to prepare and claim the scope of the compounds in the issued patent again in the instant application since the scope already patented falls within the full scope of the instant claims 10-11.  As a result, the claims are rejected under obviousness-type double patenting.


IV.  Conclusion

Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on June 21, 2022 prompted the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626